Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The finality of the Office Action of 09/25/2020 has been withdrawn in view of new rejections of claims 2-10 and 25 under different combinations of prior art under 35 U.S.C. 103 as well as the new rejection of claim 25 under 35 U.S.C. 112 (b).
Applicant’s arguments, see the Remarks, filed 25 November 2020, with respect to the rejection(s) of claim(s) 2-3, 6 and 25 under Massold et al in view of Joseph have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Joseph (US Pub. No. 2006/0065591), and Hassmann et al PGPUBS Document US 2008/0302072, with Hassmann having explicit teachings of different pore sizes and pore shapes, not strictly based on drawing observations as in Joseph.
The arguments directed to the Specification having a reasonable description of the subject matter of claim 24 is also persuasive and rejection of claim 24 under 35 U.S.C. 112 has now been dropped.
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 25, it is now deemed unclear as to whether the respective properties of being “uniform” and being “consistent” each apply to a shape, and geometry, respectively of the pores of the filter, with “shape or geometry” and “uniform or consistent” both being ambiguous phrases as the terms “shape” and “geometry” have overlapping meanings with each other, as do the terms “uniform” and “consistent”.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The (a)(2) portion of the statute applies if the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 12, and 14-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Massold et al. (US Pub. No. 2017/0056903).
Regarding claims 1,16-20, and 22: Massold et al. teach: A spray gun reservoir [0005, ‘liquid container’] comprising: a cup [0005, ‘liquid container’] defining a containment volume [0005]; a lid defining an outlet [0005, cover including spout for connection to spray gun]; and a filter disposed within the lid [0005, filter embedded in cover, may be integral] between the containment volume and the lid such that liquid flowing from the containment volume to the outlet interfaces with the filter [0006]; wherein the filter includes a knitted fabric filter media [0006].
Regarding claims 11 and 12: Joseph does not teach specific colors for the knitted filaments or that the colors correspond to the porosity of the knitted fabric filter media.
The colors of the filaments provide no mechanical function. Therefore, the courts have held that such limitations cannot be relied upon to patentably distinguish the claimed invention from the prior art (See MPEP 2144.04,1. Aesthetic Design Changes; 
Regarding claim 14: Massold et al. teach that the filter is conical (Fig. 1, 6) [0017]
Regarding claim 15: Massold et al. teach that the filter frame has a predetermined shape [0008] which is cylindrical [0017].
Regarding claim 21: Massold et al. teach a skirt (Fig. 1, 5) wherein the filter contacts the skirt (Fig. 1, 6 contacting 5).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-6 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Massold et al. (US Pub. No. 2017/0056903) as applied to claim 1, and further in view of Joseph (US Pub. No. 2006/0065591), and Hassmann et al PGPUBS Document US 2008/0302072 (hereafter Hassmann).
Regarding claim 2: Massold et al. teach the filter material is a knitted material but does not teach the filament pattern.
In the analogous art of spray gun filter media, Joseph teaches a knitted fabric for use in a spray gun [0019] and depicts the fabric in Figure 4 as having cross stitches (Fig. 4, 10A). Knitted fabrics are made of warp and weft elements woven to create the knit material. Hassmann teaches to produce multi-ply fabric fiber filters for a wide range of gas and liquid filtration applications [0002-0005, 0017-0019], which may be produced 
One of ordinary skill in the art at the time of the invention would have found it obvious that Massold et al.’s knitted media included warp and weft knitted elements as is standard of knitted media, and would have found it obvious to have used warp knitting in order to increase the stability of the filters and control shaping of the filters.
For Claim 3: Massold et al. do not teach the shape of the pores. In the analogous art of spray gun filter media, Joseph teaches a knitted fabric for use in a spray gun [0019] and depicts the fabric in Figure 4 as having cross stitches (Fig. 4, 10A). Knitted fabrics are made of warp and weft elements woven to create the knit material. Fig. 4 depicts rectangular pores, which are non-square in shape. Hassmann teaches to produce multi-ply fabric fiber filters for a wide range of gas and liquid filtration applications [0002-0005, 0017-0019], [0003, 0088-0090] which may be produced by weaving and knitting processes including warp knitting [0039-0044, 0065-0067], in order to yield textile structure, shape and stability to the filters. Hassmann explicitly teaches production of filament or fiber filter layers producing cross-sections between fibers or pores having non-square shapes, such as triangular shapes [0032].
Given that Massold et al. teach knitted materials in general and do not provide additional details, one of ordinary skill in the art at the time of the invention would have found it obvious to try a non-square pore size in view of Joseph’s teaching of use of said design in a knitted filter media, or obvious to produce in order to facilitate strengthened fibers such as are produced by processes including hot melt adhesive incorporating process steps.

For claims 4-6 and 25, Massold et al in view of Joseph lacks a teaching of the filter media having pores defining triangular shape pores or filaments knitted together so as to produce a pattern, or uniform consistency, of differently size pores, as instantly claimed. For claims 4-6, Hassmann explicitly teaches production of filament or fiber filter layers producing cross-sections between fibers or pores having non-square shapes, such as triangular shapes [0032], and creation of pores of varying non-random pore size variation produced in a gradient, and optionally created by applying a mixture of oriented and partially oriented fibers [0045-0049, 0055]. It would have been further obvious to have produced the fibers of the filter layers so as to include a pattern of some of the pores having a non-square shape, such as a triangular shape, and so as to produce pores of 
Given that Massold et al. teach knitted materials in general and do not provide additional details, one of ordinary skill in the art at the time of the invention would have found it obvious to use pore sizes wherein one pore size is larger than the other and the pores are consistent throughout the material because Joseph teaches the success of said design in a knitted filter media for use in a spray gun. It would have been further .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Massold et al. (US Pub. No. 2017/0056903) as applied to claim 1, and further in view of Vicentini (US Pub. No. 2006/0131446).
For Claim 13: Massold et al. teach that the shape of the filter is not critical and is open to different shapes [0006]. They do not teach that the filter is relatively flat.
Vicentini teaches a similar spray gun arrangement to Massold et al.’s wherein the filter (Fig. 3, 20) is flat. One of ordinary skill in the art at the time of the invention would have found it obvious that a flat filter shape to be an obvious variant or alternative to the shapes specifically mentioned in Massold et al. and within the scope of other shapes possible as it is recognized in the art as a successful shape of filter media.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Massold et al (US Pub. No. 2017/0056903) in view of Gerhart et al. (2013) and Hassmann et al PGPUBS Document US 2008/0302072.
For Claims 7-10: Massold et al does not specifically teach a multi-layer construction resulting in a depth filter.
Gerhart et al. teach that it is typical to provide multiple filter layers stacked on top of each other (Page 10, 3.2.3.; Fig. 9, (a and b)) wherein the pore distributions of layers stacked on top of each other are different (page 10, 3.2.3). They teach that the tortuosity is effected based on the number of layers and distribution of the pores among 
Therefore, the layered material is a well-known configuration used to control tortuosity and separation characteristics of the filter. Hassmann also teaching such layering of filter material as advantageously giving increased filtering capacity and thus filtering lifetime, as well as enhanced strength and stability to fabric or filament filters.
One of ordinary skill in the art at the time of the invention would have found it obvious to include multiple layers in the Massold et al filter in order control or optimize the tortuosity and filter separation characteristics.
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Massold et al. (US Pub. No. 2017/0056903) as applied to claim 1, and further in view of Krause et al. (EP 0009141A1) evidenced by Macrokun (2011).
For Claims 23 and 24: Massold et al. teach a knitted material but do not teach that the knitted material is made of a single filament or a monofilament.
Krause et al. teach a filter media that is knitted (claim 7) of a monofilament [0014]. The options for knitted materials is to use a monofilament or single filament or a multifilament for the knitting material. Macrokun teaches that monofilaments are known 
One of ordinary skill in the art at the time of the invention would have found it obvious to use a monofilament or single filament in Massold et al.’s knitted material because choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143, E.) and, further, monofilaments are recognized for their strength, precision, and are easier to clean due to their smoother and polished surfaces.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
02/10/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778